 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9
      DAIMLER AG,                                      No. C16-0518 RSM
10
                                                       STIPULATION AND ORDER OF
11                          Plaintiff,                 DISMISSAL AS TO ALL CLAIMS
12
             v.
13

14    AMAZON.COM, INC.,

15
                            Defendant.
16

17

18          IT IS HEREBY STIPULATED AND AGREED by and between plaintiff, Daimler, AG

19   (“Daimler”), and the defendant, Amazon.com, Inc. (“Amazon”), acting by and through their respective

20   counsel, that the above-entitled action as to all claims shall be dismissed with prejudice and without

21   costs, this matter having been fully settled and compromised between Daimler and Amazon.

22          DATED this 27th day of September, 2019.

23   \\

24   \\

25   \\

26


                                                                                    LAW OFFICES OF
                                                                         NICOLL BLACK              &    FEIG PLLC
                                                                              1325 FOURTH AVENUE
                                                                                         SUITE 1650
                                                                            S E A T T L E , W A S H I N G T O N 98101
                                                                                         (206) 838-7555
     STIPULATION AND ORDER - 1
     (No.: 2:16-cv-00518-RSM)
 1                               By: /s/ Larry E. Altenbrun
     DATED: September 27, 2019   Larry E. Altenbrun, WSBA No. 31475
 2
                                 Nicoll Black & Feig
 3                               1325 Fourth Ave., Suite 1650
                                 Seattle, WA 98101
 4                               Tel: (206) 838-7555
                                 Fax: (206) 838-7515
 5
                                 THE MARBURY LAW GROUP, PLLC
 6
                                 Shauna M. Wertheim
 7                               Timothy W. Johnson
                                 Joanna L. Cohn
 8                               11800 Sunrise Valley Drive, 15th Fl.
                                 Reston, Virginia 20191
 9                               Telephone: (703) 391-2900
                                 Facsimile: (703) 391-2901
10
                                 swertheim@marburylaw.com
11                               tjohnson@marburylaw.com
                                 jcohn@marburylaw.com
12                               Pro Hac Vice Counsel
13                               Attorneys for Plaintiff Daimler AG
14
                                 By:    Via E-Mail Authority
     DATED: September 27, 2019
15
                                 /s/ Grant E. Kinsel
16                               Grant E. Kinsel, WSBA No. 49576
                                 PERKINS COIE LLP
17                               1201 Third Avenue, Suite 4900
18                               Seattle, WA 98101-3099
                                 Telephone: 206.359.8000
19                               Facsimile: 206.359.9000
                                 Email: GKinsel@perkinscoie.com
20
                                 Attorneys for Defendant Amazon.com, Inc.
21

22

23

24

25

26


                                                            LAW OFFICES OF
                                                  NICOLL BLACK             &    FEIG PLLC
                                                      1325 FOURTH AVENUE
                                                                 SUITE 1650
                                                    S E A T T L E , W A S H I N G T O N 98101
                                                                 (206) 838-7555
     STIPULATION AND ORDER - 2
     (No.: 2:16-cv-00518-RSM)
 1                                              ORDER
 2           THIS MATTER having come before the undersigned judge of the above-entitled Court,
 3   based on the foregoing stipulation, now, therefore,
 4           IT IS HEREBY ORDERED that this matter, including all claims and all remaining
 5   defendants, shall be dismissed from the above-entitled action with prejudice and without costs
 6   or interest to any party.
 7           For good cause shown, IT IS SO ORDERED this 27th day of September 2019.
 8

 9                                                A
                                                  RICARDO S. MARTINEZ
10                                                CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                                  LAW OFFICES OF
                                                                       NICOLL BLACK              &    FEIG PLLC
                                                                            1325 FOURTH AVENUE
                                                                                       SUITE 1650
                                                                          S E A T T L E , W A S H I N G T O N 98101
                                                                                       (206) 838-7555
     STIPULATION AND ORDER - 3
     (No.: 2:16-cv-00518-RSM)
 1
     Presented by:
 2

 3
     /s/ Larry E. Altenbrun
 4   Larry E. Altenbrun, WSBA No. 31475
 5   NICOLL BLACK & FEIG PLLC
     1325 FOURTH AVENUE
 6   SUITE 1650
     SEATTLE, WASHINGTON 98101
 7   Telephone: (206) 838-7555
     Facsimile: (206) 383-7515
 8   laltenbrun@nicollblack.com
 9
     Shauna M. Wertheim, Pro Hac Vice
10   Timothy W. Johnson, Pro Hac Vice
     Joanna L. Cohn, Pro Hac Vice
11   THE MARBURY LAW GROUP, PLLC
     11800 Sunrise Valley Drive, 15th Floor
12   Reston, Virginia 20191
13   Telephone: (703) 391-2900
     Facsimile: (703) 391-2901
14   swertheim@marburylaw.com
     tjohnson@marburylaw.com
15   jcohn@marburylaw.com
16
     Attorneys for Plaintiff Daimler AG
17

18

19

20

21

22

23

24

25

26


                                                        LAW OFFICES OF
                                              NICOLL BLACK             &    FEIG PLLC
                                                  1325 FOURTH AVENUE
                                                             SUITE 1650
                                                S E A T T L E , W A S H I N G T O N 98101
                                                             (206) 838-7555
     STIPULATION AND ORDER - 4
     (No.: 2:16-cv-00518-RSM)
